Citation Nr: 1752493	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-28 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity.  

2.  Entitlement to service connection for radiculopathy of the left lower extremity.  

3.  Entitlement to an initial rating higher than 10 percent for a right knee disability.  

4.  Entitlement to an initial rating higher than 10 percent for a left knee disability.  

5.  Entitlement to an initial rating higher than 10 percent for a right hip disability.  

6.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1985 to April 1985; from April 1985 to December 1992; from October 1999 to September 2000; from July 2003 to December 2003; and from October 2005 to February 2006.  He also had additional service in the Air Force Reserve and the New York Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection and a 10 percent rating for a right knee disability (right knee ostearthritis and a medial meniscus tear), effective February 4, 2006; granted service connection and a 10 percent rating for a left knee disability (osteoarthritis and a lateral meniscus tear), effective February 4, 2006; granted service connection and a 10 percent rating for a right hip disability (ostearthritis and a labral tear), effective February 4, 2006; and granted service connection and a 30 percent rating for PTSD, effective February 4, 2006.  The RO also denied service connection for radiculopathy of the right lower extremity; radiculopathy of the left lower extremity; and for a low back disability (listed as extrusion of L2-L3 and herniation at L4-L5, claimed as a back condition).  

A November 2016 RO decision granted service connection and a 10 percent rating for a low back disability (degenerative arthritis of the lumbosacral spine and a herniated nucleus pulposus of the lumbosacral spine), effective January 22, 2007.  Therefore, that issue is no longer on appeal.  

In April 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacaterized to comport with the evidence of record.  

At the April 2017 Board hearing, the Veteran indicated that he was not pursuing a claim for entitlement to a total disability rating based on individual unemployability (TDIU) as part of his appealed claims for higher ratings.  

The issues of entitlement to an initial rating higher than 10 percent for a right knee disability; entitlement to an initial rating higher than 10 percent for a left knee disability; entitlement to an initial rating higher than 10 percent for a right hip disability; and entitlement to an initial rating higher than 30 percent for PTSD, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right lower extremity is caused by his service-connected low back disability.  

2.  The Veteran's radiculopathy of the left lower extremity is caused by his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the right lower extremity, as secondary to a service-connected low back disability, have been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, (2016).

2.  The criteria for service connection for radiculopathy of the left lower extremity, as secondary to a service-connected low back disability, have been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection is in effect for low back disability (degenerative arthritis of the lumbosacral spine and a herniated nucleus pulposus of the lumbosacral spine).  He essentially contends that he has radiculopathy of the right lower extremity and radiculopathy of the left lower extremity that are related to service, or, more specifically, that are related to his service-connected low back disability.  He specifically maintains that he has pain and numbness in his bilateral lower extremities as a result of his service-connected low back disability.  

The Veteran's service treatment records do not specifically show treatment for radiculopathy of the right lower extremity and/or radiculopathy of the left lower extremity.  Such records do show treatment for low back problems on numerous occasions and include at least one reference to numbness of the lower extremities.  

A December 2003 post-deployment examination report notes that the Veteran reported that he had back pain, as well as numbness and tingling in the hands and feet, during his deployment.  The examiner reported that he had concerns about a back and hip injury resulting in a knee problem.  A diagnosis was not provided at that time, but the examiner indicated that the Veteran would be referred for an orthopedic evaluation.  

Post-service private and VA treatment records, including examination reports, show treatment for low back problems, with complaints of radiculopathy of the bilateral lower extremities.  For example, a magnetic resonance imaging (MRI) study report, as to the Veteran's lumbar spine, from Wide Open MRI, indicates that the Veteran had a clinical history of low back pain and numbness in the legs, mostly on the right.  As to a conclusion, the examiner indicated that there was an extruded disc at the L-3 level, centrally and toward the right, with inferior fragment migration.  The examiner also stated that there was central and right-sided L4-L5 herniation and extrusion with inferior fragment migration, as well as left-sided foraminal and extraforaminal asymmetric bulging of the annulus fibrosus or broad-based disc herniation.  

A February 2008 VA general medical examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that while deployed to Uzbekistan, he jumped into a ditch because of an incoming round and injured his back.  He stated that he had a stiff back for a while and that he was given some medication.  The Veteran currently indicated that he had pain in his back, which he described as dull and a five out of ten in intensity.  He maintained that the pain sometimes would radiate down his right leg and cause right hip pain, as well as numbness and tingling in his lower extremity.  It was noted that the Veteran felt that the pain in his right hip was the pain that radiated from his lower back.  As to an impression, the examiner indicated that an MRI study of the Veteran's lower back had been ordered and that there was extrusion of the L2-L3 disc; L4-L5 disc herniation; and herniation at L4-L5.  The examiner did not specifically diagnose radiculopathy of the right or left lower extremities.  

A July 2008 VA treatment entry states that the Veteran was seen for complaints, including pain in the back of the right leg.  He reported that he had bulging discs that were sometimes painful and caused sciatica.  The diagnoses included back pain.  

A January 2014 VA back conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he injured his back in the 1980s during training and that he was placed on a profile at that time.  He stated that in 1991, he jumped off an armored carrier with a pack and he was evaluated for back pain.  The Veteran related that he jumped in a hole to avoid an explosion in 2003 and that he injured his right hip and left knee.  He indicated that he currently had stiffness in his back, as well as intermittent pain down his right lower extremity, but that the last incident was two years ago.  The Veteran reported that he was diagnosed with arthritis of the back in 2003 by a chiropractor.  

The diagnoses were arthritis of the lumbosacral spine and a herniated nucleus pulposus of the lumbosacral spine.  A radiological report, as to the Veteran's lumbar spine, relates an impression of mild dextroscoliosis with multilevel degenerative disc changes that were greatest at L2-L3, L3-L4, and L5-S1, as well as multilevel grade I posterior spondylolisthesis.  The examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that he marked no radiculopathy due to the fact that the Veteran had no radicular symptoms in two years or more and there was no documentation or testing to support radiculopathy.  

A July 2015 VA treatment entry notes that the Veteran reported that he had left thigh numbness and tingling for two months.  He also stated that his left hip would hurt when lying down at night.  The diagnoses included left meralgia paresthetica and possible mild left trochanteric bursitis.  

The Board observes that the Veteran's service treatment records show that he reported that he had numbness and tingling of the feet during a deployment in 2003 and that he was concerned about a back injury at that time.  Additionally, post-service treatment reports and examination reports show that the Veteran complained of pain and numbness of his right and left lower extremities.  The Board observes that the examiner, pursuant to a January 2014 VA examination report, and following a review of the claims file, indicated that he marked no radiculopathy due to the fact that the Veteran had no radicular symptoms in two years or more and there was no documentation or testing to support radiculopathy.  The Board observes, however, that the Veteran reported that he had numbness and tingling in the left thigh in July 2015.  Additionally, the Veteran has reported radicular pain in the lower extremities during the period of the appeal.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the Board finds that the examiner's statements, as to radiculopathy of the Veteran's right and left lower extremities, are not very probative in this matter.  

The Board observes that the Veteran is service-connected for degenerative arthritis and degenerative disc disease (herniated nucleus pulposus) of the lumbosacral spine.  He is also competent to report that he has pain and numbness of his right lower extremity and left lower extremity when he suffers from his service-connected low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against granting service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, on a secondary basis.  The Board therefore finds that the Veteran's radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, are due to or the result of his service-connected low back disability. Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  


ORDER

Service connection for radiculopathy of the right lower extremity, as secondary to a service-connected low back disability, is granted.  

Service connection for radiculopathy of the left lower extremity, as secondary to a service-connected low back disability, is granted.  


REMAND

The remaining issues on appeal are entitlement to an initial rating higher than 10 percent for a right knee disability; entitlement to an initial rating higher than 10 percent for a left knee disability; entitlement to an initial rating higher than 10 percent for a right hip disability; and entitlement to an initial rating higher than 30 percent for PTSD.  

The Veteran was last afforded VA examinations for his knees, hip and thigh in May 2015.  Since then, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that new VA examinations should be provided addressing the Veteran's lumbar spine degenerative disc disease and chronic right shoulder dislocation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the Veteran's claim for a higher rating for PTSD, the Board notes that the Veteran was last afforded a VA psychiatric examination report in May 2015.  Since that examination, at the April 2017 Board hearing, the Veteran specifically reported that his service-connected PTSD had worsened.  He stated that he had symptoms such as panic attacks, memory problems, social withdrawal and hygiene issues.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all other medical providers who have treated him for right knee problems, left knee problems, right hip problems, and for his PTSD, since September 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected right knee disability, left knee disability, right hip disability, and PTSD, and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right knee disability and left knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee disability and left knee disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee and left knee disabilities and provide diagnoses of any pathology found.  

In examining the right knee and left knee disabilities, full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joints.  The examiner should also elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee disability and the left knee, respectively, include recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee and/or left knee are used repeatedly over a period of time.  The examiner must also determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right hip disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right hip disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right hip and provide diagnoses of any pathology found.  

In examining the right hip disability, full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joints.  The examiner should also elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right hip is used repeatedly over a period of time.  The examiner must also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his PTSD.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail.  

6.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


